United States Court of Appeals
                        For the First Circuit


No. 15-1327

                           ESTHER MERCADO,

                        Plaintiff, Appellant,

                                 v.

   COMMONWEALTH OF PUERTO RICO; SUPREME COURT OF PUERTO RICO;
 OFICINA DE ADMINISTRACIÓN DE TRIBUNALES; and ADMINISTRACIÓN DE
         SERVICIOS DE SALUD MENTAL Y CONTRA LA ADDICIÓN,

                       Defendants, Appellees.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                               Before

                     Lipez, Hawkins, and Barron,
                           Circuit Judges.


     Juan H. Saavedra Castro for appellant.
     Rosa Elena Pérez-Agosto, Assistant Solicitor General, with
whom Margarita Mercado-Echegaray, Solicitor General, was on brief,
for appellees Commonwealth of Puerto Rico, Supreme Court of Puerto
Rico, and Oficina de Administración de Tribunales.
     Michael Craig McCall, with whom Luis Pabón Roca and Clarisa
Sola Gómez were on brief, for appellee Administración de Servicios
de Salud Mental y Contra La Addición.




     
         Of the Ninth Circuit, sitting by designation.
February 29, 2016
            BARRON,     Circuit    Judge.       Esther     Mercado    sued    the

Commonwealth       of   Puerto    Rico   and    three     other    Puerto    Rico

governmental   entities      under    Title    II    of   the   Americans    with

Disabilities Act ("ADA").          She alleged that they had denied her

access to public services and discriminated against her because

she was "regarded as" having a physical or mental impairment within

the meaning of the ADA.           42 U.S.C. §§ 12102, 12132.           The only

question that we must decide is whether Mercado brought her suit

too late.    And the answer to that question turns on whether the

limitations period set forth in 28 U.S.C. § 1658 applies to her

case.

            That    provision     establishes    a    four-year,     "catch-all"

limitations period for statutes that, like the ADA, do not set

forth their own limitations period.                 But the catch-all period

applies only to actions "arising under" a federal statute enacted

after December 1, 1990, the date on which § 1658 became law.                 The

parties agree that if that four-year, catch-all limitations period

does apply here, then Mercado's suit was timely filed.               Otherwise,

Mercado concedes that Puerto Rico law would supply the limitations

period, that the applicable period under Puerto Rico law would

only be one year, and that her suit would have been filed too late.

            The District Court concluded that Mercado's "regarded

as" claims did not "aris[e] under" a federal statute enacted after

December 1, 1990, because the ADA was passed prior to that date.


                                     - 3 -
Thus, the District Court applied the one-year Puerto Rico statute

of limitations and dismissed her suit as time-barred. We conclude,

however, that § 1658's limitations period does apply here because

Mercado's legal claims were made possible by the 2008 amendments

to the ADA codified in the ADA Amendments Act of 2008 ("the

ADAAA").    We thus reverse the District Court's order of dismissal.

                                      I.

            Mercado initially filed her complaint in federal court

on August 14, 2013, before filing an amended complaint on March 1,

2014. [Dkt Nos. 1, 18]. The amended complaint (which we will refer

to as "the complaint" from here on out) names the Commonwealth of

Puerto Rico, the Supreme Court of Puerto Rico, the "Oficina de

Administración        de   Tribunales,"    and   the   "Administración     de

Servicios de Salud Mental y Contra la Addición" as defendants.

[Dkt. No. 18].

            The complaint alleges that the defendants subjected

Mercado to involuntary institutional confinement by ordering her

committed    to   a    psychiatric   hospital    without   giving   her    an

opportunity to be heard.          [Am. Compl. ¶¶ 4.1-4.4, 5.7].           The

complaint further alleges the defendants violated Title II of the

ADA because, in so confining her, they discriminated against her

and denied public services to her "by reason of her disability."

[Am. Compl. ¶¶ 5.5, 5.7, 5.9, 6.3].




                                     - 4 -
              The complaint sets out what it identifies as three

separate causes of action.         The first two are for damages based on

discrimination or denial of public services under Title II of the

ADA.       [Am. Compl. ¶¶ 5.1-5.11, 6.1-6.3].1         The last is for an

injunction ordering Puerto Rico to devise a system guaranteeing

counsel, as well as notice and the right to be heard, to any

disabled person who faces involuntary confinement in a psychiatric

hospital.      [Am. Compl. ¶¶ 7.1-7.6].

               The   complaint   does   not   allege   that   Mercado   had   a

"disability" in the sense that she had what the ADA refers to as

an "impairment."        See 42 U.S.C. §§ 12102(1)(A).          Nor does the

complaint allege that she was discriminated against because she

had such an impairment.          Instead, the complaint alleges that the

defendants discriminated against Mercado "by reason of" the fact

that she was "regarded as" having a physical or mental impairment

within the meaning of the ADA.          See id. §§ 12102(1)(C), 12132.2

              In pleading "regarded as" discrimination claims under

the ADA, the complaint alleges that Mercado had a "disability"


       1
       The complaint also recites, within the two causes of action
for damages, violations of the Fourteenth Amendment's Due Process
Clause.    But Mercado has not challenged the District Court's
dismissal of her Fourteenth Amendment claims, and so we will not
address that dismissal.
       2
       The parties do not separately address this request for
injunctive relief in their arguments to us. We thus treat this
request as pleading "regarded as" discrimination, just like the
other two "causes of action" identified in the complaint.


                                     - 5 -
within the meaning of the ADA "[b]y virtue of the [ADA] Amendments

Act   of   2008,     and    changes       in     definition     of   the    term

'disability' . . . because defendants regarded [her] as having a

major 'mental impairment.'"        [Am. Compl. ¶¶ 4.19, 5.6].         The 2008

amendments altered the ADA by, among other things, stating that

      [a]n individual meets the requirement of 'being regarded
      as having such an impairment' if the individual
      establishes that he or she has been subjected to an
      action prohibited under this chapter because of an
      actual or perceived physical or mental impairment
      whether or not the impairment limits or is perceived to
      limit a major life activity.

ADA Amendments Act of 2008, Pub. L. No. 110-325, sec. 4(a), §

3(3)(A),   122     Stat.   3553,    3555       (codified   at   42   U.S.C.    §

12102(3)(A)).

           The defendants moved to dismiss the complaint.                   They

argued that a one-year statute of limitations applied to Mercado's

claims under Puerto Rico law and that she had not filed within

that period.     [Dkts. No. 29, 30].             Mercado opposed the motion.

She did so solely on the ground that her claims' dependence on the

2008 amendments to the ADA made the four-year, "catch-all" period

in § 1658, rather than the one-year limitations period under Puerto

Rico law, applicable to her suit.          [Dkt. No. 40 (citing Jones, 541
U.S. at 382)].

           The District Court rejected Mercado's argument.                    The

District   Court    concluded      that    her    claims   "would    have   been

actionable under the original provisions of the ADA," Mercado v.


                                     - 6 -
Puerto Rico, 86 F. Supp. 3d 46, 49 (D.P.R. 2015), and thus that

§ 1658's limitations period did not apply.      Because the District

Court agreed with the defendants that, under Puerto Rico law, a

one-year statute of limitations applied to Mercado's claims and

that she had not complied with it, the District Court dismissed

her complaint as time-barred.   Id. at 49-50.

          On appeal, Mercado does not contest the District Court's

ruling that the one-year Puerto Rico statute of limitations would

apply to her suit if the four-year period established by § 1658

does not apply in its stead.    Nor does she contest that her suit

was not filed within that one-year time period.         Rather, she

challenges only the District Court's determination that § 1658's

four-year limitations period does not apply.     And so that is the

only issue that we address.

                                 II.

          The question that we must decide is one of statutory

interpretation, for which our review is de novo.    Highmark Inc. v.

Allcare Health Mgmt. Sys., Inc., 134 S. Ct. 1744, 1748 (2014).

But the question is not one that we answer on a blank slate.

Rather, in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382

(2004), the Supreme Court interpreted the meaning of the key phrase

in § 1658: "a civil action arising under an Act of Congress."     We

thus begin by describing Jones in more detail.      We then explain




                                - 7 -
why, in light of Jones, we conclude that the four-year limitations

period set forth in § 1658 applies to Mercado's claims.

                                        A.

            In Jones, the Court explained that many federal statutes

do   not   set   forth   their   own    limitations   period   and   that,   in

response, courts had developed the "settled practice" of borrowing

state statutes of limitations to fill the "void."               Id. at 377.3

Jones recognized, however, that this practice had "generated a

host of issues that required resolution on a statute-by-statute

basis" and, as a result, had "spawned a vast amount of litigation."

Id. at 377-78.      For example, Jones noted that in the course of

undertaking such gap filling, courts had confronted a range of

difficult issues.        Courts were required to decide, among other

things, from which state the limitations period should be borrowed,

which limitations period should be borrowed from that state, and

whether federal or state law governed certain procedural matters

related to the calculation of that period -- such as "when an




      3We have described this practice, which is still used when
§ 1658 does not apply, as one that requires the courts to identify
"the most analogous statute of limitations in the state where the
action was brought."    Greenwood ex rel. Estate of Greenwood v.
N.H. Pub. Utils. Comm'n, 527 F.3d 8, 13 (1st Cir. 2008). Mercado
does not challenge the District Court's determination that the
"most analogous" Puerto Rico statute of limitations "is the one-
year term set for tort actions by Article 1868 of the Civil Code,
P.R. Laws Ann. tit. 31 § 5298(1)." See Mercado v. Puerto Rico, 86
F. Supp. 3d 46, 49 (D.P.R. 2015).


                                       - 8 -
action was 'commenced,' or when service of process had to be

effectuated."   Id. at 378-79.

          The Court emphasized that Congress was "keenly aware" of

the difficulties federal courts faced in filling the statute-of-

limitations "void."     Id. at 380.         The Court thus concluded that

the "central purpose" of § 1658, which Congress enacted on December

1, 1990, was to reduce the need for courts to engage in such

litigation-inducing work.     Id.

          In    light   of   this    legislative     purpose,   the   Court

explained that the phrase "a civil action arising under an Act of

Congress" in § 1658 should be interpreted in a manner "that fills

more rather than less of the void that has created so much

unnecessary work for federal judges." Id. The Court thus declined

to construe § 1658's text so narrowly that it would apply only to

claims that are based on "post–1990 statute[s] that establish[] a

new cause of action without reference to preexisting law."            Id. at

381 (citations and internal quotation marks omitted).

          But the Court also agreed that § 1658 should not be

interpreted in a way that "disrupt[ed] the settled expectations"

of litigants.    Id.    And so the Court rejected a construction of

§ 1658 "under which any new amendment to federal law would suffice

to trigger the 4–year statute of limitations," id. at 382 (emphasis

added), no matter how inconsequential that amendment might be to

the plaintiff's ability to bring the claims at issue.


                                    - 9 -
             Having   dispensed   with       each   of    these     polar-opposite

interpretations of the scope of § 1658, the Court then described

the   course   that   it    concluded    Congress        had    actually   steered.

According to the Court, an enactment that "creates a new right to

maintain an action" is one under which a civil action may "aris[e]"

within the meaning of § 1658.           Id. at 382.            And the Court noted

that "Congress routinely creates new rights of action by amending

existing statutes, and altering statutory definitions, or adding

new definitions of terms previously undefined, is a common way of

amending statutes."          Id. at 381 (alterations, citations, and

internal quotation marks omitted).

             No matter the form an enactment takes, though, the Court

made clear that "[w]hat matters is the substantive effect of an

enactment -- the creation of new rights of action and corresponding

liabilities."     Id.      Thus, Jones held, a claim that "necessarily

depend[s]" on such an enactment is a claim that "was made possible

by" a post-December 1, 1990 enactment and thus a claim for which

§ 1658 supplies the limitations period.             Id. at 382, 384.

             The Court explained that it was "not persuaded that any

guess work is required to determine whether the plaintiff has

alleged a violation of the relevant statute as it stood prior to

December 1, 1990, or whether her claims necessarily depend on a

subsequent     amendment."      Id.     at   384    (citations       and   internal

quotation marks omitted)).        The Court did acknowledge that such a


                                   - 10 -
determination could be "particularly complicated in cases in which

there was a split of authority regarding the scope of the original

statute."       Id. at 384 n.18.       A case of that type could require a

court "to determine whether the amendment clarified existing law

or created new rights and liabilities."                   Id.     But the Court

concluded that such an analysis was "hardly beyond the judicial

ken."     Id.     After all, the Court noted, "[c]ourts must answer

precisely the same question when deciding whether an amendment may

be applied retrospectively."           Id.

                                         B.

            The Jones Court then applied § 1658 to the facts of that

case.     The    Jones   plaintiffs     had     brought    a    number    of   race

discrimination claims under 42 U.S.C. § 1981, which was originally

enacted in 1866.         That statute protects, among other things, the

right "to make and enforce contracts" free from discrimination on

the basis of race.        Id. at 372 (quoting 42 U.S.C. § 1981).

            Section      1981   does    not   contain     its   own    limitations

period, however, and the two-year state-law limitations period

that would have otherwise applied in Jones had already expired by

the time that the Jones plaintiffs filed suit.                   Id.     The Jones

plaintiffs nonetheless contended that their claims were not time-

barred.    Id.    The plaintiffs argued that the four-year limitations

period established by § 1658 applied to their claims due to the




                                       - 11 -
relationship between those claims and the changes that had been

made to Section 1981 after § 1658's enactment.    Id. at 372-73.

              Specifically, in 1989, the Court had ruled in another

case that § 1981 "did not protect against . . . conduct that

occurred after the formation of the contract."          Id. (citing

Patterson v. McLean Credit Union, 491 U.S. 164 (1989)).    But, the

plaintiffs noted, in 1991 (and thus after the enactment of § 1658),

Congress amended § 1981 to define the term "make and enforce

contracts" to include the "termination of contracts, and the

enjoyment of all benefits, privileges, terms, and conditions of

the contractual relationship."     Id. at 373 (quoting 42 U.S.C. §

1981(b)).    As a result, this amendment "enlarged the category of

conduct that is subject to § 1981 liability" to include post-

contract-formation discriminatory conduct like that alleged by the

Jones plaintiffs.    Id. at 383 (quoting Rivers v. Roadway Express,

Inc., 511 U.S. 298, 308 (1994)).

            In light of this legislative change, the Court concluded

that § 1658 did supply the statute of limitations for the Jones

plaintiffs' claims.    The Court explained that their legal claims

"did not allege a violation of the pre–1990 version of § 1981 but

did allege violations of the amended statute."    Id. at 383.   As a

result, the Court held that the Jones plaintiffs' legal claims

were "made possible by" the 1991 amendment to § 1981, as their

suit to recover for defendants' post-contract-formation conduct


                               - 12 -
could   succeed    only      by    virtue        of      that   amendment    and     thus

"necessarily depend[ed]" on it.              Id. at 383, 384.

                                            C.

             We have had one occasion to construe the scope of § 1658

following Jones.        In Millay v. Me. Dep't of Labor, Bureau of

Rehab., Div. for Blind & Visually Impaired, 762 F.3d 152, 155-56

(1st Cir. 2014), we considered whether a statutory amendment

sufficed to trigger the catch-all limitations period set forth in

§ 1658. We concluded that the amendment had a "substantive effect"

that "made possible" the claim at issue because the amendment

permitted    expanded     possibilities            for    judicial   review    of    the

administrative action that the plaintiff was challenging.                          Id.

             Of course, an amendment that makes a new avenue of

judicial review available has a "substantive effect" that is

distinct from the liability-enlarging effect of the amendment that

was at issue in Jones.            But we nevertheless concluded in Millay

that such an amendment still met the Jones standard of having "made

possible" the claim at issue.              Id. at 155.

             We explained that, although some courts had previously

allowed similar challenges to the underlying administrative action

"to be enforced through 42 U.S.C. § 1983," the relevant amendments

still "created a new and broader remedy" than the one that had

previously existed.          Id. at 156. We thus concluded that the

amendments     there    at        issue     (the      1998      amendments    to         the


                                          - 13 -
Rehabilitation Act), even if deemed "purely procedural," id.,

"made possible" the plaintiff's claims because they "enabled the

plaintiff to bring the [then-]current proceeding for judicial

review," id.   And we explained that this conclusion made sense in

light of the great interpretive weight that must be given to

Congress's clear intention that § 1658 be applied broadly in order

to reduce the need for courts to borrow state limitations periods.

Id. at 157.

                                III.

           In light of Jones, and consistent with our application

of that precedent in Millay, we conclude that § 1658 establishes

the limitations period for Mercado's "regarded as" claims.      To

explain why we reach this conclusion, we first describe the

"substantive effect" of the changes that the ADAAA made to the

ADA.   We then explain why Mercado's claims "necessarily depend" on

those amendments and thus why we conclude that the ADAAA "made

possible" Mercado's claims.   See Jones, 541 U.S. at 382.

                                 A.

           A review of the relevant legislative history reveals the

substantive effect of the change made to the ADA by the ADAAA.

When first enacted on July 26, 1990, the ADA defined the term

"disability" with respect to an individual as "(A) a physical or

mental impairment that substantially limits one or more major life

activities of such individual; (B) a record of such an impairment;


                               - 14 -
or (C) being regarded as having such an impairment."          Americans

with Disabilities Act of 1990, Pub. L. No. 101-336, § 3(2), 104

Stat. 327, 329-30 (codified as amended at 42 U.S.C. § 12102(1)).

Years later, however, the Supreme Court narrowly construed the

third prong of that original definition.         Sutton v. United Air

Lines, Inc., 527 U.S. 471, 489 (1999).       Specifically, the Supreme

Court interpreted that prong to require a plaintiff to plead and

prove that she was regarded as having an impairment that fit the

terms of the first prong -- that is, that she was regarded as

having an impairment that substantially limited one or more major

life activities.    Id.

           Nearly a decade later, however, Congress passed the

ADAAA.      Those    2008    amendments     expressly   rejected       the

interpretation of "regarded as having such an impairment" that the

Court had set forth in Sutton.         Pub. L. No. 110-325, sec. 1, §

2(b)(3).   In   enacting   those   amendments,   Congress   changed    the

relevant portion of the ADA by adding a new paragraph (3).            That

new paragraph defined the scope of the term "being regarded as

having such an impairment," id. sec. 4, § 3(1)(C), as follows:

     An individual meets the requirement of 'being regarded
     as having such an impairment' if the individual
     establishes that he or she has been subjected to an
     action prohibited under this Act because of an actual or
     perceived physical or mental impairment whether or not
     the impairment limits or is perceived to limit a major
     life activity.




                                   - 15 -
Id. sec. 4, § 3(3)(A) (emphasis added).4

          Thus, the 2008 amendments codified in the ADAAA made the

ADA's definition of being "regarded as" having an impairment

substantively broader than that definition had been in the period

after Sutton.   During that period, a plaintiff could maintain an

ADA claim based on being regarded as having an impairment only if

she pleaded that she was regarded as having a physical or mental

impairment that substantially limited one or more major life

activities.   See Sutton, 527 U.S. at 489.   After the enactment of

the ADAAA, however, a plaintiff bringing a "regarded as" claim

under the ADA needs to plead and prove only that she was regarded

as having a physical or mental impairment.     Such a plaintiff no

longer needs to plead and prove that such impairment substantially

limited one or more major life activities.    Pub. L. No. 110-325,

sec. 4, § 3(3)(A).   Thus, while the change made to the ADA by the

ADAAA may not be as significant as the change made by the amendment

to section 1981 at issue in Jones, the change is still one that

had a substantive effect.   Cf. McCormick v. Miami Univ., 693 F.3d
654, 663 (6th Cir. 2012) (declining to apply § 1658 where the

operative amendments -- the 1992 Amendments to the Rehabilitation

Act -- "essentially changed the nomenclature in [the relevant



     4 The ADAAA also amended the third prong of the definition of
disability to read: "being regarded as having such an impairment
(as described in paragraph (3))." Pub. L. No. 110-325, § 3(a).


                              - 16 -
section]   by   replacing     the    word       'handicap'   with    the   word

'disability.'").

                                      B.

           The remaining question is whether Mercado's "regarded

as" claims "necessarily depend" on the substantive effect brought

about by the change that the ADAAA made to the ADA.                  See Jones,
541 U.S. at 384.      We conclude that the claims she brought in her

2014 complaint do "necessarily depend" on that change and thus

that her claims were "made possible" by those 2008 amendments. See

id. at 382.

           Mercado's    complaint     expressly       refers    to   the   2008

amendments in pleading her "regarded as" claims.               By "enlarg[ing]

the category of conduct that is subject to [] liability," id. at

383, those amendments permit Mercado to plead and prove one fewer

element of her "regarded as" claims than she would have been

required to plead and prove under the ADA as it existed prior to

those   amendments.      By   virtue       of    those   liability-enlarging

amendments, Mercado need not plead and prove that the defendants

regarded her as having a physical or mental impairment that

substantially limited a major life activity.             She need plead and

prove only that the defendants regarded her as having a physical

or mental impairment, no matter the defendants' view of the

magnitude of the effect of the perceived impairment on her life

activities.


                                    - 17 -
           For that reason, Mercado's legal claims "necessarily

depend" on the 2008 amendments.       See id. at 384.    Accordingly, her

claims "aris[e] under" an Act of Congress passed after December 1,

1990.   See 28 U.S.C. § 1658.

                                     C.

           The District Court mistakenly concluded otherwise by

holding that the ADAAA merely "clarif[ied]" a pre-existing ADA

right to be protected from "regarded as" discrimination.          Mercado,
86 F. Supp. 3d at 49.         According to the District Court, this

conclusion followed because it was "apparent" that the "elements"

of the ADA's definition of "disability" were "identical" pre- and

post-amendment by the ADAA.        Id. at 49 n.2.     Thus, the District

Court ruled that Mercado's claims "would have been actionable under

the original provisions of the ADA."        Id. at 49.

           But,   as   we   have   explained,   the   ADAAA   added   a   new

paragraph to the ADA that changed the definition of the term

"regarded as having such an impairment."          ADA Amendments Act of

2008, Pub. L. No. 110-325, sec. 4, § 3(3)(A).          That new paragraph

removed a key element of that definition and thereby broadened the

ADA's substantive scope.       Thus, contrary to the District Court's

assertion, the elements of the definition pre- and post-amendment

are not identical.     They are instead substantively distinct, with

the consequence that the amended definition creates a broader right




                                   - 18 -
to be free from "regarded as" discrimination than did the unamended

definition.

              To be sure, the preamble to the ADAAA, Pub. L. No. 110-

325,   sec.    2,   §§   2(a)(4),    2(b)(1),      does    state    that    Congress

originally      intended    the     term    "regarded      as   having      such   an

impairment" to be read more broadly than the Supreme Court read it

to be in Sutton, 527 U.S. at 489.            But, even if that statement can

be said to have characterized the 2008 amendments as having merely

clarified (rather than altered) the original scope of the ADA,

such a legislative statement cannot strip the 2008 amendments of

the "substantive effect" that they undeniably had.                         The ADAAA

explicitly rejected Sutton.          In so doing, the ADAAA quite clearly

broadened     the   definition      of     being   "regarded       as"   having    an

impairment beyond what it had been under the previously controlling

Supreme Court interpretation of that phrase.                Pub. L. No. 110-325,

sec. 2, § 2(b)(3), sec. 4, § 3(3)(A).

              Thus, this is not a case in which "there was a split of

authority regarding the scope of the original statute" that would

require us to "determine whether the amendment clarified existing

law or created new rights and liabilities."                  Jones, 541 U.S. at

385.   Rather, this is a case in which the substantive effect of

the amendments in question is clear.                      Those 2008 amendments

rejected the narrow interpretation of the statute set forth in a

controlling Supreme Court opinion.             By doing so, those amendments


                                      - 19 -
clearly created new rights and liabilities.         And because, as we

have   explained,   Mercado's   claims    "necessarily   depend"   on   the

expanded liability created by those amendments, her claims are

governed by the catch-all limitations period that § 1658 sets

forth.   See Jones, 541 U.S. at 384.

                                   D.

           The defendants do make one additional argument against

our conclusion, but we do not find it to be persuasive.                 The

defendants argue that § 1658's limitations period does not apply

because Mercado's actual complaint alleges that she was regarded

by the defendants as having a "major" mental impairment rather

than a minor one. [Administración Br. 23]. The defendants contend

that this reference to a "major" impairment in her complaint shows

that her complaint alleges facts that would have been sufficient

to state a claim even under the ADA as it stood after Sutton but

before the enactment of the ADAAA. For that reason, the defendants

assert, Mercado's claims do not "necessarily depend" on -- and

thus are not "made possible by" -- the 2008 amendments set forth

in the ADA.   Rather, the defendants argue that her complaint -- on

the strength of the factual allegation that she was "regarded as"

having a "major" impairment -- states claims on which relief under

the ADA could have been granted even if the ADAAA had never been

enacted.




                                 - 20 -
             The defendants' contention arguably draws support from

the   fact   that   the   Jones   plaintiffs'    claims   of   hostile   work

environment,     wrongful    termination,   and     failure    to     transfer

"alleged violations of the amended statute" but "did not allege a

violation of the pre-1990 version of section 1981." 541 U.S. at

383 (emphasis added).       Here, by contrast, defendants contend that

Mercado is -- by referring to a "major" impairment in her complaint

-- alleging a claim that she could have brought under the original

version of the ADA.

             But we do not believe Jones requires that we attribute

the significance that defendants do to the complaint's reference

to a "major" impairment.      The 1991 amendment to § 1981 that was at

issue in Jones left the pre-existing version of the discrimination

claim intact even as it also made possible new discrimination

claims by subjecting post-contract-formation conduct to § 1981

liability for the first time.         The ADAAA, by contrast, replaced

the pre-existing "regarded as" claim with a new "regarded as" claim

that requires a plaintiff to plead and prove one fewer element.

The ADAAA thus did not add a new claim so much as it reduced the

requirements to prove an existing one.          But this difference in the

form that Congress used to enlarge liability does not mean that

the ADAAA did not "ma[k]e possible" Mercado's claims.               See Jones,
541 U.S. at 382.




                                   - 21 -
             Just as the 1991 amendment to § 1981 at issue in Jones

allowed plaintiffs to plead and prove elements of a discrimination

claim that previously was not available, so, too, does the ADAAA.

Under the 2008 amendments, on which Mercado's 2014 complaint

relies, she may now recover for discrimination without showing (as

the ADA previously required) that the defendants regarded her

impairment     as   a   substantially    life-altering   one.    Thus,   by

asserting in her complaint a violation of the new, substantively

broader right protected by the amended ADA rather than the narrower

right protected by the unamended ADA, she is asserting a claim

that did not exist before just as was true of the plaintiffs in

Jones.   The    2008     amendments     therefore   "made   possible"    the

particular legal claims that Mercado has brought, even if her

complaint also contains factual allegations that perhaps could

have supported the different and harder-to-prove "regarded as"

claim that existed prior to the 2008 amendments but that Congress

has replaced and that she is not now bringing.5

             Simply put, an amendment to a statute that bars a new,

broader form of discrimination may still "ma[ke] possible" a

plaintiff's suit to redress that discrimination, even if it may be

true that the plaintiff has also suffered a different, more


     5 This conclusion obviates the need to engage with the
precedent cited by Mercado for the proposition that her complaint
would not have stated a claim under the pre-ADAAA version of the
ADA.


                                  - 22 -
specific form of discrimination that the unamended statute already

barred.     We thus conclude that -- notwithstanding the reference to

a "major" impairment in Mercado's complaint -- Mercado's legal

claims "necessarily depend" on the 2008 amendments to the ADA no

less    than     the    Jones   plaintiffs'         legal       claims   "necessarily

depend[ed]" on the 1991 amendment to § 1981.                        See id. at 384.

Indeed, in this case, a contrary conclusion would oddly make the

catch-all limitations period that § 1658 sets forth applicable

only   if     Mercado    amended     her    complaint       to    delete      a   factual

allegation that she need not make in order to plead the only

"regarded      as"     claims   that   she       actually       brings   in   her   2014

complaint.       We decline to read Jones to require such a strange

result.

                                           IV.

               Congress enacted § 1658 in order to reduce the need for

litigation about how best to fill the "void" that arises when

statutes fail to specify the limitations period applicable to the

causes of action they create.                    See Jones, 541 U.S. at 380.

Recognizing that purpose, Jones construed § 1658 broadly.                         Id. at

380-82.       Following the same interpretive approach, and consistent

with our precedent instructing that we should do so, see Millay,
762 F.3d    at    155-57,    we   conclude      that     §    1658    supplies    the

limitations period here, due to the 2008 amendments that "made

possible" Mercado's claims.            See Jones, 541 U.S. at 382.


                                       - 23 -
          For   the   foregoing   reasons,   we   reverse   the   District

Court's order of dismissal and we remand for further proceedings.




                                  - 24 -